



COURT OF APPEAL FOR ONTARIO

CITATION: Ontario First Nations (2008)
    Limited Partnership v. Ontario Lottery and Gaming Corporation, 2021 ONCA 646

DATE: 20210927

DOCKET: C68701 & C68702

Fairburn A.C.J.O., Lauwers and
    Jamal
*
JJ.A.

BETWEEN

Ontario First Nations (2008)
    Limited Partnership

Claimant
(Respondent)

and

Ontario Lottery and Gaming
    Corporation and
Her Majesty the Queen in right of Ontario,
as represented by the Ministry of Aboriginal Affairs

Respondents
(Appellants)

R. Paul Steep, Bryn E. Gray and
    Stephanie Sugar, for the appellant, Ontario Lottery and Gaming Corporation

D. Brent McPherson, Edmund S. Huang,
    Manizeh Fancy and Insiyah Kanjee, for the appellant, Her Majesty the Queen in
    right of Ontario

Sheila Block, David Outerbridge, Leora
    Jackson, Nic Wall and Hannah Allen, for the respondent, Ontario First Nations
    (2008) Limited Partnership

Heard: in writing

On appeal from the order of Justice
    Glenn A. Hainey of the Superior Court of Justice, dated March 31, 2020, with
    reasons reported at 2020 ONSC 1516.

COSTS ENDORSEMENT

[1]

On September 1, 2021, this court released its
    reasons dismissing the appeal in this matter. The parties were encouraged to
    agree on costs, barring which written costs submissions would be received.

[2]

The parties were unable to agree on costs. We
    have now received and reviewed the parties costs submissions. Bearing in mind
    that this is the second level of appeal, the issues involved and the success of
    the respondent, we conclude that an all-inclusive costs award in the amount of
    $200,000 to be appropriate.

Fairburn
    A.C.J.O.

P.
    Lauwers J.A.





*

Jamal
    J.A. did not take part in this decision.


